Citation Nr: 0422712	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  01-05 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from August 1951 to August 
1971.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

A September 2001 Board decision denied service connection for 
the cause of the veteran's death and the appellant appealed.  
The appellant, through her attorney, and the Secretary of 
Veterans Affairs, filed a Joint Motion To Vacate the 
September 2001 Board decision and remand the case to the 
Board for further review.  In November 2002, the Court of 
Appeals For Veterans Claims (Court) granted the motion, 
vacated the September 2001 Board decision and remanded the 
case to the Board.  

In June 2003 the Board remanded the case to the RO for 
additional development, in compliance with the Court's 
remand.  The RO completed the additional development to the 
extent possible and returned the case to the Board for 
further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran died in December 1996 as a result of prostate 
cancer with widespread metastasis.

3.  At the time of the veteran's death, service connection 
was in effect for postoperative injuries to both feet, right 
knee arthralgia, postoperative sigmoid polyp, and generalized 
neurodermatitis.

4.  There is no objective evidence that the veteran was 
stationed in, performed temporary duty in, or traveled to, 
Vietnam at any time during his active duty service.  There is 
no evidence that the veteran was exposed to Agent Orange 
during his active service.

5.  The veteran's fatal metastatic prostate cancer was not 
etiologically related to his service or any possible exposure 
to herbicides during service based on the evidence of record.

6.  Prostate cancer was first shown more than 1 year 
following separation from service.


CONCLUSION OF LAW

The veteran's primary prostate cancer and widespread 
metastatic cancer was not incurred in service, aggravated by 
service, and may not be presumed to have been so incurred. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), became effective 
after the appellant filed her original claim.  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Title 38, C.F.R., §§ 3.102, 3.156(a), 
3.159, and 3.326 (2003), implement the VCAA.  The Secretary 
of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel 7-2003 (November 19, 
2003).

One of the bases on which the Court vacated the September 
2001 Board decision is that the decision did not discuss the 
specific document which satisfied the VCAA initial notice 
requirement.  In a February 2001 letter (letter) the RO 
informed the appellant of the enactment of the VCAA and VA's 
enhanced duty to assist her with the development of her 
claim.  The letter informed her of the specific ways in which 
VA would assist her.  The letter specifically informed the 
appellant that VA's assistance was targeted at aiding her in 
obtaining evidence which tended to show that her husband's 
death due to prostate cancer was related to his military 
service.  In view of the fact that the appellant's claim was 
previously denied, the letter listed the evidence already of 
record in the claim file and informed her there was no need 
to submit evidence which already had been considered.

The Board notes that the letter is a form letter which is not 
completely tailored to the appellant's claim, as it advised 
the appellant to identify medical care providers who 
"treated you" for the claimed condition.  The Board finds 
that this oversight did not confuse or mislead the appellant, 
as the letter clearly stated in an earlier paragraph that the 
purpose was to obtain evidence which tended to show the 
appellant's husband's death was related to this military 
service.

As concerns who would obtain what evidence, the letter 
informed the appellant that the RO would obtain any records 
from all providers whom she identified as possessing such 
records.  VA Forms 21-4142 were included for her signature 
and return to authorize the RO to accomplish the stated 
assistance.  The appellant was advised to submit any evidence 
already in her possession and not already of record.  
Otherwise, as stated, the letter advised that the RO would 
obtain any evidence she identified.  As concerns the time 
limit in which the letter informed the appellant to respond, 
the Board notes that Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), has been overruled legislatively.  See Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)). 

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); VBA; 
38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

As concerns the duty to assist, the RO obtained the deceased 
veteran's SMRs, reviewed the appellant's claim under the 
provisions of the VCAA, and obtained all available personnel 
records.  All records obtained have been associated with the 
claim file.  The appellant did not respond to the letter or 
request any additional assistance.

The Board finds that the RO also has complied with and met 
the duty to assist the veteran with the development of her 
claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

In August 1996 the veteran initially submitted claims for 
service connection for prostate and lung cancers based on 
exposure to Agent Orange, in that his job involved travel in 
exposed areas.  The RO notified him in a September 1996 
letter that he should provide evidence that he served in 
Vietnam to substantiate his Agent Orange claim.  The veteran 
responded in November 1996, through his then representative, 
that he did not serve in Vietnam during his active military 
service, but worked there after his discharge from service.  
Unfortunately, the veteran died one month later.  The 
appellant, his widow, filed her initial claim for service 
connection for the cause of the veteran's death in January 
1997.  She did not appeal the February 1997 rating decision 
which denied her claim.  In July 2000, she reopened her claim 
for service connection for the cause of the veteran's death 
because of the change in the regulations that added prostate 
cancer to those diseases presumed to be a result of exposure 
to herbicides.

The veteran's service medical records (SMRs) show no 
complaints, findings, treatment or diagnoses for any prostate 
disability.  His service personnel records show no service in 
Vietnam at any time during his twenty years of active 
service.  It is not indicated in any of these records that 
the veteran was ever exposed to Agent Orange.

Post-service treatment records from VA, private, and Army 
facilities, indicate that the veteran was first diagnosed 
with prostate cancer in early January 1995.  A January 1995 
Womack Army Medical Center (WAMC) pathology report notes that 
tissue samples from biopsies of the prostate were diagnosed 
as infiltrating adenocarcinoma.  That same month, the veteran 
began radiation treatment at Cape Fear Valley Medical Center.  
Initially, a February 1995 whole body scan at WAMC revealed 
no evidence of skeletal metastases.  In June 1995, he 
underwent a computed tomography (CT) scan of his chest that 
revealed a mass in the right upper lobe that was a possible 
malignancy.  He had a bronchoscopy with biopsy in August 
1995.  The accompanying pathology report showed atypical 
cells that could represent reactive bronchoepithelial cells, 
but were not exclusive of a neoplastic process.  The 
following month WAMC and VA treatment records show a 
diagnosis of lung cancer.  VA treatment records refer to the 
lung mass as metastatic non-small cell cancer of the lung.

An August 1996 emergency treatment record from Union Hospital 
of Cecil County reveals that the veteran lost consciousness 
and had a seizure during a road trip.  A CT scan of his head 
was negative; however a chest X-ray study noted advanced 
pulmonary carcinoma.  The assessment was seizure disorder of 
undetermined cause. In September 1996, he underwent a 
magnetic resonance imaging (MRI) scan of his brain which 
showed brain metastases.  A WAMC oncologist noted his history 
of prostate, as well as non-small cell lung cancer.  However, 
based on recent laboratory results, the oncologist opined 
that it was extraordinarily unlikely that his prostate cancer 
had metastasized to his brain, and far more likely that his 
lung cancer had metastasized to his brain.

His December 1996 death certificate shows that the veteran 
died at a VA facility from prostate cancer with widespread 
metastasis.  He was 61 years old at the time. An autopsy was 
not performed.

The other basis of the Court's vacation of the September 2001 
Board decision and remand of the case to the Board was the 
January 1969 SMRs entry wherein the history of the veteran's 
"present illness" is listed purportedly as an injury 
sustained in an accident in Vietnam several years prior.  
Further, one month later, another clinical record entry 
refers to a fracture sustained "several years ago" in 
Vietnam.  As a result of these entries, and a 1996 statement 
of the veteran wherein he related that his job required him 
to travel in exposed areas, the Court remanded for 
development of any additional evidence which might tend to 
show the veteran's presence in Vietnam, however brief.

The National Personnel Records Center (NPRC) provided the 
remainder of the veteran's personnel records, to include his 
performance reports.  The NPRC included a notation on the 
cover form that the available records do not verify Vietnam 
service, but "circumstantial evidence appears to indicate 
that veteran may have served in Vietnam."  The notation does 
not identify the specific circumstantial evidence to which 
the notation refers, and the Board finds none.  The personnel 
records obtained as a result of Board remand shows service in 
Turkey and in the United States during the Vietnam era.  
There is nothing in these records, including numerous yearly 
evaluations, that suggest even temporary assignment to 
Vietnam during service.

The appellant, in her substantive appeal and other documents, 
assert her firm belief that the veteran's death was service 
connected.  Her representative avers that the veteran's 1996 
statement of having worked in Vietnam and the SMRs entries 
are sufficient to show he served in Vietnam during his 
military service.

The appellant is entitled to service connection for the cause 
of the veteran's death if she can establish that a disability 
incurred or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 C.F.R. § 3.312 
(2003); see also Combee v. Brown, 34 F.3rd 1039, (Fed. Cir. 
1994).  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather, it must show 
that there was a causal connection.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2003).

Entitlement to service connection may be granted for 
disability resulting from disease or injury in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Additionally, service connection may be granted for any 
disease or injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  If a veteran served in the 
Republic of Vietnam during the Vietnam era, service 
connection may also be granted on a presumptive basis for 
those diseases listed in 38 C.F.R. §§ 3.307(a), 3.309(e) 
(2003), even though there is no record of such disease during 
service.  McCartt v. West, 12 Vet. App. 164 (1999).  Prostate 
cancer are respiratory cancer are among the listed diseases. 

A disease need not be specifically mentioned in these 
regulations if the appellant establishes by the objective 
medical evidence of record that there is a relationship 
between a current disorder and exposure to Agent Orange in 
service.  The Court has found that while a disorder need not 
have been present or diagnosed in service, there must be a 
nexus between a current disorder and military service, even 
if first diagnosed after service, on the basis of all of the 
evidence of record.  See Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1) (West 2002); 38 C.F.R. § 3.307(a)(3) (2003); see 
38 U.S.C.A. § 1101(3) (West 2002) and 38 C.F.R. § 3.309(a) 
(2003) (listing applicable chronic diseases, including 
malignant tumors).

The Board finds that the evidence preponderates against the 
granting of service connection for the veteran's death.  
First, the evidence clearly shows that the veteran's 1996 
statement in his original claim did not refer to any travel 
or other activity in Vietnam during his military service.  
The veteran's then representative added specific remarks to a 
November 1996 form letter which related that the veteran 
worked in Vietnam after his military service.  Post-service 
exposure does not qualify for presumptive service connection.

As concerns the 1969 entries in the SMRs on which the 
appellant's representative bases extensive reliance, the 
Board finds that any historical references therein which list 
or refer to an injury sustained in Vietnam simply are not 
supported by the evidence.  In fact, the records refute such 
a history as the Board now sets forth.

A 22 January 1969 Narrative Summary, reflects the veteran's 
admission for pain and limited range of motion of MP joint of 
the left great toe.  The summary lists the history of the 
illness as an accident which resulted in a fracture of the 
head of the first metatarsal "several years ago in 
Vietnam."  Although the bottom portion of the 22 January 
1969 Summary has been removed, the Board determines from the 
other medical records that it was prepared at the USAF 
Hospital, Wiesbaden, Germany.  The supporting evidence for 
this factual finding is that, the summary details the 
veteran's toe surgery under general anesthetic.  Further, the 
21 January 1969 Narrative Summary prepared at the Air Force 
hospital located at the veteran's base of assignment in 
Turkey reflects that the summary was prepared for the medical 
staff at the hospital in Wiesbaden.  Finally, a 25 February 
1969 Air Force Form 565-4, Clinical Record Cover Sheet, 
reflects the veteran's aeromedical evacuation to Wiesbaden 
and the surgery on 31 January 1969.  The Board notes that the 
Air Force Form 565-4 repeats, in block 38, the history 
reflected on the 22 January 1969 Wiesbaden summary as the 
cause of injury, vis an accident in Vietnam.  The Board also 
notes, however, that the 21 January 1969 summary prepared in 
Turkey makes no mention of Vietnam.  Further, the Board finds 
this form in fact lists the true history of the appellant's 
left great toe injury.

The 21 January 1969 Narrative Summary reflects that the 
veteran incurred a compound fracture of the left great toe in 
1959.  No geographical location is listed as to where the 
veteran was located when he sustained the original fracture.  
A September 1960 entry in the SMRs reflects the veteran 
presented with a complaint that he injured his left big toe 
in Japan 14 months earlier, and that he was hospitalized in a 
Japanese hospital.  The veteran's personnel records do not 
reflect that he was ever stationed or served in Vietnam.  On 
the other hand, they do reflect that he was stationed in 
Japan from March 1958 to July 1959.  A November 1968 
Consultation Sheet reflects the veteran's toe injury history 
as the result of a motorcycle accident in 1959.  The November 
1968 Consultation Report specifically describes a compound 
fracture of left great toe in 1959.

The appellant's 1971 Report of Medical Examination for 
Retirement, in block 73, lists the left great toe injury as 
having occurred in 1960.  In any event, however, that date 
still is earlier than February 1961, the official start date 
for the Vietnam period.  38 C.F.R. § 3.2(f) (2003).  

There simply is no doubt that the medical records set forth 
above refer to and describe the same injury.  The evidence 
which shows the 22 January 1969 Narrative Summary history of 
an injury in Vietnam to be erroneous is compelling.  It is 
this erroneous entry on which the appellant's representative 
rests his assertion that the appellant served in Vietnam.  
The Board rejects this assertion and finds that the veteran's 
left great toe injury did not occur in Vietnam but in Japan.

The Board further finds that the veteran did not serve in 
Vietnam for any period of time while he was in active 
service.  As set forth above, the veteran's then 
representative, in a November 1996 letter, clarified the 
veteran's August 1996 statement that he traveled in areas 
which were exposed to Agent Orange.  The November 1996 letter 
remarked that the veteran worked in Vietnam after his 
retirement from military service.

The Board has exhaustively reviewed all of the veteran's 
military personnel records and is convinced that he never 
served in Vietnam.  First, the personnel records which list 
all of the veteran's stations of assignment do not list 
Vietnam.  Neither his personnel records nor his DD Form 214 
reflect service in Vietnam, the Vietnam theater, or the award 
of any the common Vietnam decorations, e.g., the Vietnam 
Service Medal and the Republic of Vietnam Campaign Medal.  
Notwithstanding the fact that the veteran's personnel records 
do not reflect that he ever was sent to or stationed in 
Vietnam, the Board assessed the prospect of temporary duty in 
Vietnam.

The veteran's personnel records reflect that he spent his 
entire 20 years of service in various positions in the 
medical support field.  Approximately 18 months prior to his 
retirement, he apparently qualified as an aeromedical 
evacuation technician, as indicated by a February 1970 Report 
of Medical Examination for initial flying status.  The Board 
has assessed the prospect that, as an Air Force aeromedical 
evacuation specialist, the veteran may have been on 
aeromedical evacuation flights into and out of Vietnam which 
air-evacuated wounded U.S. military personnel to hospitals 
outside of Vietnam.  Again, the veteran's military records 
show this was not the case.

First, the SMRs reflect that, due to continued medical 
problems, the veteran was not on active flying status for the 
greater part of the period of March 1970 to his retirement in 
August 1971.  For example, a March 1970 Air Force Form 1042, 
Medical Recommendation for Flying Duty, reflects the veteran 
was grounded for a period not to exceed beyond June 1970 for 
a serious acute ear infection.  Finally, a 28 May 1971 AF 
Form 1042 reflects the veteran was suspended from flying 
status due to traumatic arthritis in his MP joints.  Second, 
and finally, the Board has reviewed all of the veteran's 
performance reports, and not one mentions any duty or 
accomplishment performed during duty in Vietnam or duty even 
connected with the Vietnam Theater.  The Board deems it 
extremely doubtful that any duty performed in Vietnam, 
including temporary duty however brief, would have been 
omitted from the veteran's performance reports.

To entertain the mere possibility that the veteran served in 
Vietnam while in active service, as asserted by the 
appellant's representative, is to ignore the compelling 
evidence that he did not, to wit:  His then representative 
informed the RO that the veteran did not serve in Vietnam 
until after his service; except for a historical notation now 
specifically found erroneous, his SMRs do not reflect any 
complaints, findings, or treatment, at any locale in Vietnam; 
his military personnel records do not list Vietnam as one of 
the locales to which he was assigned; and, his performance 
reports do not note any performance of duty or 
accomplishments in Vietnam.

The objective evidence, therefore, shows the veteran was not 
assigned to and did not travel to Vietnam at any time during 
his active military service.  Likewise, the preponderance of 
the medical evidence of record does not indicate that his 
fatal prostate cancer manifested within one year of his 
discharge.  There is, therefore, no legal entitlement to 
service connection for the claimed disability on presumptive 
chronic disease or Agent Orange bases under controlling law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Likewise, 
with regard to the appellant's claim that the veteran's 
development of prostate cancer and his subsequent death are 
related to his service, the Board finds the objective 
evidence is again against her claim on a direct basis.  There 
is no medical evidence of record linking the veteran's fatal 
prostate cancer to his service, any incident therein or to 
any service-connected disability.  While the appellant is 
competent to provide evidence of visible symptoms, she is not 
competent to provide evidence that requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Accordingly, the claim for service connection for the cause 
of the veteran's death must be denied.



ORDER

Service connection for the cause of the veteran's death is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



